IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

KELVIN LORENZO                      NOT FINAL UNTIL TIME EXPIRES TO
CHAPMAN,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D13-3264
v.

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed August 12, 2014.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Tallahassee Bureau
Chief, Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED. Williams v. State, 39 Fla. L. Weekly D1336 (Fla. 1st DCA

June 25, 2014.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.